               Case 3:20-cv-00605-KAD Document 22 Filed 05/11/20 Page 1 of 5



                                   UNITED STATES DISTRICT COURT
                                     DISTRICT OF CONNECTICUT

    MARCUS HURDLE,                                   :      CIVIL NO. 3:20-cv-00605 (KAD)
      Petitioner,                                    :
                                                     :
        v.                                           :
                                                     :
    ROLLIN COOK, et al                               :      MAY 11, 2020
      Respondents.                                   :


                RESPONDENTS MOTION FOR AN ENLARGEMENT OF TIME TO
                           FILE A RESPONSIVE PLEADING

      Pursuant to Local Rule 7(b), the Respondents respectfully move for an Enlargement of Time,

up to and including May 22, 2020, in order to investigate the claims in the Petitioner’s recent

Amended Petition for Writ of Habeas Corpus and file any responsive pleadings, including a

response to the Order to Show Cause, and an opposition to Petitioner’s Motion for Temporary

Restraining Order. In support of this motion undersigned counsel on behalf of the Respondents

states the following;

      1. This is the first request for an enlargement of time.

      2. The initial Petition for Writ of Habeas Corpus (ECF #1) was filed on Saturday May 2,
             2020 along with a Notice of Related Cases (ECF #2) and a Motion for Order to Show
             Cause (ECF #3).

      3. On Sunday May 3, 2020 a law student with the Yale Veterans Legal Services Clinic
             contacted our COVID19 working group as we have been in litigation with them on
             another matter 1 notifying us of the filing.




1
    Terwilliger v. Cook, No. 3:20-cv-540-SRU (filed April 21, 2020) (Underhill, J.)
         Case 3:20-cv-00605-KAD Document 22 Filed 05/11/20 Page 2 of 5



    4. On Tuesday May 5, 2020 this Court 2 entered an Order to Show Cause ordering “the
       Respondents to file a response on or before seven (7) days from the date of service.” Id.
       at 3. However, service was directed to Jo Anne Sulik with the State’s Attorney’s office.

    5. As part of the Order to Show Cause this Court also noted that although the Petition was
       filed as a request under 28 U.S.C. §2241, or in the alternative under 28 U.S.C. §2254, it
       would be considered as being filed under §2254. Id. at 2.

    6. On Wednesday May 6, 2020 a review of the docket indicated the Order to Show Cause to
       which attorneys 3 with the Attorney General’s Office filed their appearances.
       Additionally, on the same date, counsel for Respondents notified multiple attorneys for
       Petitioners stating they would be handling the case for the Respondents going forward.

    7. In that communication, counsel for the Respondents also alerted counsel for the
       Petitioner the need to exhaust his state court remedies under §2254 to which Petitioner’s
       counsel indicated they believed that exhaustion would be futile as indicated in their
       pleadings.

    8. Throughout the course of the day of May 6, 2020 Respondents counsel conducted an
       initial review of the file and Petitioner’s claims. It was discovered that there was a
       mistake in the Petition regarding the actual custody status of the Petitioner. Counsel for
       the Respondents notified counsel for the Petitioner for the need to at least re-file the
       Petition with the correct information regarding the custody status and accurate statements
       regarding the reason for incarceration.

    9. On Thursday May 7, 2020, the Court filed a Docket Entry Correction regarding the Order
       to Show Cause (ECF #14).

    10. On the same date, Petitioner filed an Amended Petition for Writ of Habeas Corpus.




2
 United States District Judge Kari A. Dooley
3
 AAGs Terrence O’Neill, Steven Strom, James Belforti, and James W. Donohue filed appearances on
May 6, 2020.
            Case 3:20-cv-00605-KAD Document 22 Filed 05/11/20 Page 3 of 5



      11. On the night of Friday May 8, 2020, Petitioner filed a motion for Temporary Restraining
          Order with a Memorandum in Support thereof and several attachments. (ECF ##16, 17).

      12. Saturday afternoon, May 9, 2020, counsel for Petitioner notified the Court of the filing, as
          well as, counsel for the Respondents.

      13. Later that evening undersigned counsel contacted counsel for Petitioner requesting
          consent for an additional week’s time (May 22, 2020) in order to file responsive
          pleadings. Consent was not given.

      14. Counsel who have appeared on behalf of the Respondents also represent
          Respondents/Defendants in all the other matters noticed as related matters, in addition to
          the state case of CCDLA v. Lamont, UWY-CV20-6054309-S, Judicial District of Waterbury,
          which was recently appealed to the CT Supreme Court, as an expedited public interest appeal.
          There are at least four other similar emergency motions either for release or for bond, in both
          state courts and this court related to COVID-19 now pending that have required detailed
          opposition papers to be filed, including investigating medical records, obtaining affidavits from
          doctors, and other DOC staff, all within the past two weeks. Thus, additional time is needed to
          research and prepare an individualized response for the instant case.

      15. Each counsel for the Respondents also maintains his own significant federal and state caseload
          including matters currently scheduled for argument at the 2nd Circuit 4, emergency state habeas
          cases, and other emergency federal habeas cases.

      16. Counsel for Respondents understand the need for exigency of the current situation and therefore
          are only requesting a one (1) week enlargement from what this Court has already given for a date
          to respond.

      17. Counsel for Respondents needs time to diligently investigate the case and file responsive
          pleadings not only to the Order to Show Cause to the Amended Petition for Writ of Habeas
          Corpus but also to the Motion for Temporary Restraining Order. Counsel submit this Motion will
          allow for a more comprehensive response to Petitioner’s pleadings and hopefully move the case
          along more efficiently.



4
    Reynolds v Quiros, 19-2858, 2nd Circuit argument scheduled for May 13, 2020.
         Case 3:20-cv-00605-KAD Document 22 Filed 05/11/20 Page 4 of 5



   18. Further, Petitioner does not claim that he is COVID-19 positive, but only that he fears contracting
       it. As of the time of filing, Petitioner has not reported any COVID-19 related symptoms to
       medical staff or have requested to be seen by medical staff for COVID-19 related symptoms.

       WHEREFORE, for all of the reasons stated above, the undersigned, on behalf of the

Respondents, move this Court to enlarge the time in which to respond to the Amended Petition

for Writ of Habeas Corpus and Motion for Temporary Restraining Order through and including

May 22, 2020.



                                                RESPONDENTS,
                                                ROLLIN COOK, et al,

                                                WILLIAM TONG
                                                ATTORNEY GENERAL

                                            BY:___/s/ James W. Donohue_________
                                              James W. Donohue
                                              Assistant Attorney General
                                              110 Sherman Street
                                              Hartford, CT 06105
                                              Federal Bar #ct28566
                                              E-Mail: james.donohue@ct.gov
                                              Tel: (860) 808-5450
                                              Fax: (860) 808-5591
          Case 3:20-cv-00605-KAD Document 22 Filed 05/11/20 Page 5 of 5




                                         CERTIFICATION

        I hereby certify that on May 11, 2020 a copy of the foregoing was filed electronically.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system.


                                                ___/s/ James W. Donohue _______
                                                James W. Donohue
                                                Assistant Attorney General
